Citation Nr: 0906830	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-20 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1948 to 
April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for bilateral hearing loss and tinnitus (in 
pertinent part).  

In August 2007, the Board remanded this claim for further 
development.  The RO granted service connection for tinnitus 
in a December 2008 RO decision.  As a result, only the claim 
for service connection for bilateral hearing loss continues 
on appeal.  

In the August 2007 remand, the Board asked the RO to attempt 
to locate National Guard records for the Veteran.  In a 
September 2007 statement, the Veteran clarified that he had 
no National Guard service.  As a result, the RO record search 
became no longer necessary.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The appellant did not exhibit impaired hearing in service or 
a sensorineural hearing loss within the first post service 
year, and current hearing loss is not associated in any way 
with his active military duty.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In February 2003 and September 2007 letters, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  The AOJ notified the appellant of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  In 
the September 2007 letter, the Veteran was also informed of 
the process by which initial disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board finds that the duty to assist provisions of the 
VCAA have been fulfilled with respect to the increased rating 
issue on appeal.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  He was given several pertinent VA 
examinations.  

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In addition, service connection for sensorineural hearing 
loss may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

III.  Analysis

The Veteran asserts that his current bilateral hearing loss 
is due to his service.  Service treatment records are 
negative for bilateral hearing loss; the Veteran's April 1952 
separation examination shows he scored 15/15 for both ears 
for whispered and spoken voice tests.  In a February 2003 
statement, the Veteran stated that he had received no ongoing 
treatment for his hearing loss, which he claimed developed 
over a period of time.  As a result, the presumptions 
available for service connection are not applicable.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2008).  

A February 2003 report by a private audiologist notes the 
Veteran's five-year history of hearing loss.  Audiometric 
testing also revealed a diagnosis of mild sloping to severe 
sensorineural hearing loss bilaterally.  Word recognition was 
"excellent monaurally".  The audiologist recorded the 
Veteran's history of noise exposure in service, but failed to 
comment on any possible post-service noise exposure.  She 
then added: "It is possible that [the veteran's] history of 
noise exposure could have contributed to his current hearing 
impairment and/or tinnitus."  The audiologist also noted 
that this was a non-medical opinion and that she had not 
reviewed any of the Veteran's service treatment records.  

A December 2007 VA audiological examination revealed the 
following puretone threshold values:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
50
50
70
LEFT
30
35
50
55
70

The Veteran scored 80 percent bilaterally on the Maryland CNC 
Test.  The Veteran was shown to meet the criteria in 
38 C.F.R. § 3.385, however, he still lacked a medical opinion 
linking his current symptoms to service as required by 
38 C.F.R. § 3.303(d).  

The January 2008 VA examination report for ear disease dates 
the onset of bilateral hearing loss to 2002.  The Veteran 
gave a history of military noise exposure as a gunner and did 
not know if he had been exposed to any recreational noise 
exposure or not.  At an April 2008 ear disease VA examination 
(in contrast to what he stated at the January 2008 VA 
examination and to the private audiologist in February 2003) 
the Veteran claimed that the date of onset of his bilateral 
hearing loss was 1955.  

In an addendum to the April 2008 VA examination report, the 
VA examiner stated that after reviewing the Veteran's claims 
file, no evidence of hearing loss could be found in his 
service treatment records.  The examiner concluded that he 
could not form an opinion regarding the etiology of the 
current bilateral hearing loss without resorting to mere 
speculation.  

The Board finds that while there is a current diagnosis of 
bilateral hearing loss, there is no true indication that 
pertinent disability is associated with service.  The Board 
takes into account the Veteran's February 2003 statement that 
he received no ongoing treatment for hearing loss, the 
February 2003 private audiologist record dating his bilateral 
hearing loss to the past five years, and the Veteran's 
assertion at the January 2008 VA examination that dated the 
onset of bilateral hearing loss to 2002.  The February 2003 
statement regarding (inservice) noise exposure possibly 
contributed to hearing impairment does not rise to the level 
of probability or even as likely as not considering the 
overall evidence.  Indeed, in view of the absence of findings 
of hearing loss in service, the negative examination 
performed at separation from service, and the first 
suggestion of pertinent disability many years after active 
duty, relating hearing loss to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2008).  

It follows that a clear preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


